DETAILED ACTION
This correspondence is in response to the communications received December 9, 2021.  Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

    PNG
    media_image1.png
    318
    685
    media_image1.png
    Greyscale

Looking to Fig. 8 of Applicant’s drawings, an analysis will render the written description lacking to support the content of claim 19.  Claim 19 recites, 
“19. The method as claimed in claim 18, wherein encapsulating the support structure and the first semiconductor die with the first encapsulation portion comprises:

forming a first insulating material on a carrier to cover the support structure and the first semiconductor die; and (this is insulating material DAF1 in Fig. 8, that connects the carrier C1 with support structure 200 and first semiconductor die 100)

partially removing the first insulating material until the top surface of the first encapsulation portion is substantially level with the top surface of the first semiconductor die and the top surface of the support structure”.  The first limitation sets forth the DAF1 material connecting the 200 and 100 to C1, so then it is wholly unclear how “partially removing” the “first insulating material” (DAF1) beginning in Fig. 8, to subsequent Figs. 9-11 and 13 only show the film DAF1 remaining fully intact.  Even if the DAF1 were to be partially removed, the partial removal of DAF1 would not result in any logical understanding of the last limitation’s further aspect of "until the top surface of the first encapsulation portion is substantially level with the top surface of the first semiconductor die and the top surface of the support structure", since the top surfaces of 200 and 100 are not in proximity to, much less in contact with DAF1.  So the partial removal would at best result in delamination / “lift off” of 200 and 100 from carrier C1.  The same logical inconsistency exists in claim 20 and this written description rejection rationale is applied to claim 20.  See Fig. 10 and the language of claim 20 as recited, 
“20. The method as claimed in claim 19, wherein encapsulating the second semiconductor die and the conductive pillars with a second encapsulation portion comprises:

forming a second insulating material (DAF2 in Fig. 10) on the first encapsulation portion (MC1), the support structure (200) and the first semiconductor die (100); and

partially removing the second insulating material until the top surface of the second encapsulation portion is substantially level with the top surface of the second semiconductor die and the top surface of the conductive pillar”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For the same reasons set forth in the written description rejection above, the claims are rejected for being indefinite as it is unclear what the metes and bounds are for the “first insulating material” (of claim 19) and the “second insulating material” (of claim 20), where both films are formed below the elements the second limitation of each claim intends to show that the upper surfaces of the devices will be interacted with as claimed.  However it is unclear how a film that is formed below the elements can impact coplanarity of the top surface so the claimed elements.  Refer to the written description for the detailed analysis of both claims.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image2.png
    386
    479
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    365
    722
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    475
    760
    media_image5.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 7, 8, 11 and 13, a structure, comprising:

a first semiconductor die (“semiconductor die 100”, ¶ 0029);

a support structure (“dummy die 200”, ¶ 0029);

a first encapsulation portion (MC1, ¶ 0030) encapsulating the first semiconductor die (100) and the support structure (200), 

wherein a top surface of the first encapsulation portion (upper surface of MC1) is substantially level with a top surface of the first semiconductor die and a top surface of the support structure (top surfaces of 100 and 200 are coplanar with the top surface of MC1, see Fig. 9);

a conductive pillar (“through vias TV (or conductive pillars) are formed on the conductive vias 110”) disposed on and electrically connected to the first semiconductor die (TV connects to 110 of 100);

a second semiconductor die (“semiconductor die 300”, ¶ 0031) disposed over the first semiconductor die, the support structure and the first encapsulation portion (300 disposed over 200, 100 and MC1); and

a second encapsulation portion (“insulating encapsulant MC2”, ¶ 0037) encapsulating the second semiconductor die (300) and the conductive pillar (TV), 

wherein a top surface of the second encapsulation portion (top surface of MC2) is substantially level with a top surface of the second semiconductor die and top surfaces of the conductive pillar (top surfaces of 300 and TV are coplanar with the top surface of MC2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,163,856) in view of Do et al. (US 10,867,956).



    PNG
    media_image6.png
    607
    876
    media_image6.png
    Greyscale

Regarding claim 1, the prior art of Chen discloses in Figs. 1-11, and primarily Fig. 11 (provided above), a structure (arrangement shown in Fig. 11), comprising:

a first semiconductor die (right most of “integrated circuit dies 200”, col. 3, line 3);

a support structure (left most 200, wherein the left most 200 at least provides mechanical support to the subsequently formed layers thereon both 200);

a first encapsulation portion (“molding material 700”, col. 6, lines 38-39) encapsulating the first semiconductor die and the support structure (700 encapsulates both right most and left most 200), 

wherein a top surface of the first encapsulation portion is substantially level with a top surface of the first semiconductor die and a top surface of the support structure (as can be seen in Fig. 8, encapsulation 700 has a top surface that is shared with the top surfaces of both 200);

a conductive pillar (600, col. 7, lines 30-40) disposed on and electrically connected to the first semiconductor die (right most 600 are electrically connected to the pads of right most 200 as can be seen in at least Fig. 11);

a second substrate (300, col. 3, lines 45-47, “ substrate 300 may contain one or more layers of metal connections, one or more active devices, one or more integrated circuit dies”) disposed over the first semiconductor die, the support structure and the first encapsulation portion (300 disposed over both 200 and 700); and

a second encapsulation portion (col. 7, lines 20-25, element 1000) encapsulating the second substrate (1000 encapsulates 300) and the conductive pillar (1000 encapsulates right most 600), 

wherein a top surface of the second encapsulation portion (1000, col. 7, lines 20-25) is substantially level with a top surface of the second semiconductor die (1000 and 300 share top surface coplanarity) and top surfaces of the conductive pillar (1000 and right most 600 share top surface coplanarity).

Chen states about “substrate 300”, that, “substrate 300 may contain one or more layers of metal connections, one or more active devices, one or more integrated circuit dies”, col. 3, line 45-47, and therefore does not explicitly disclose that the substrate itself is a “a second semiconductor die”.

    PNG
    media_image7.png
    322
    652
    media_image7.png
    Greyscale

The prior art of Do discloses in Fig. 2D, shown above, that an electronic device which routes electrical signals and has integrated circuits therein can be a “semiconductor die”, col. 5, lines 14-24, “The interposer 120 may comprise any of a variety of characteristics, non-limiting examples of which are presented herein. For example, the interposer 120 may comprise a silicon or other semiconductor die (e.g., with or without active semiconductor devices formed thereon). For example, the interposer 120 may comprise a semiconductor die with signal routing traces on one or more surfaces and/or through the interposer. The interposer 120 may also, for example, comprise a silicon interposer, a glass interposer, a printed circuit board interposer, etc.”

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the substrate itself is a “a second semiconductor die” as disclosed by Do as the second semiconductor die for Chen in order to utilize a component which is more compatible with the surrounding semiconductor chips in terms of thermal coefficient of expansion characteristics, for the routing capability and to include further integrated circuits which can add functionality to the overall package. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 3, Chen discloses the structure as claimed in claim 1, and Chen discloses, wherein the support structure and the first semiconductor die are substantially identical in thickness (Chen shows where both 200 are shown to have the same thickness in Fig. 11).

Regarding claim 5, Chen discloses the structure as claimed in claim 1, wherein the support structure is laterally spaced apart from the first semiconductor die by the first encapsulation portion (Chen discloses in Fig. 11, wherein the left most 200 is laterally separated from the right most 200 by encapsulant 700).

Regarding claim 6, Chen discloses the structure as claimed in claim 1, wherein the conductive pillar is laterally spaced apart from the second semiconductor die by the second encapsulation portion (Chen discloses in Fig. 11, wherein the right most 600 are laterally separated from 300 by encapsulant 1000).

Regarding claim 7, Chen discloses the structure as claimed in claim 1, wherein outer sidewalls of the first encapsulation portion are substantially aligned with outer sidewalls of the second encapsulation portion (in Chen’s Fig. 11, it can be seen that both 700 and 1000 have aligned outer vertical sidewalls).

Regarding claim 8, Chen discloses the structure as claimed in claim 1, wherein an interface is between the first encapsulation portion and the second encapsulation portion, the interface is substantially level with a top surface of the support structure and a top surface of the first semiconductor die (in Chen’s Fig. 11, encapsulations 700 and 1000 have an interface where they meet, and the interface is coplanar with the top surfaces of both 200). 

Regarding claim 18, the prior art of Chen discloses in Figs. 1-11, and primarily Fig. 11 (provided above), a method (progression of method steps shown in Figs. 1-11), comprising:

providing a support structure (left most 200, “integrated circuit dies 200”, col. 3, line 3) and a first semiconductor die (right most 200, “integrated circuit dies 200”, col. 3, line 3);

encapsulating the support structure and the first semiconductor die with a first encapsulation portion (“molding material 700”, col. 6, lines 38-39, where 700 encapsulates both 200), 

wherein a top surface of the first encapsulation portion is substantially level with a top surface of the first semiconductor die and a top surface of the support structure (top surfaces of 700 and both 200 are coplanar as shown in Figs. 8 and 11);

forming a conductive pillar (600, col. 7, lines 30-40) on the first semiconductor die (600 is formed on right most 200), 

the conductive pillar being electrically connected to the first semiconductor die (600 is shown to be electrically connected by 202 to pads of right most 200);

disposing a second substrate (300, col. 3, lines 45-47, “ substrate 300 may contain one or more layers of metal connections, one or more active devices, one or more integrated circuit dies”) over the support structure and a portion of the first dielectric layer (300 is formed over left most 200 and central portion of 700); and

encapsulating the second semiconductor die and the conductive pillars with a second encapsulation portion (1000, col. 7, lines 20-25, where 1000 encapsulates both right most 600 and 300), 

wherein a top surface of the second encapsulation portion is substantially level with a top surface of the second semiconductor die and a top surface of the conductive pillar (top surface of 1000 is coplanar with top surfaces of 300 and right most 600).

Chen states about “substrate 300”, that, “substrate 300 may contain one or more layers of metal connections, one or more active devices, one or more integrated circuit dies”, col. 3, line 45-47, and therefore does not explicitly disclose that the substrate itself is a “a second semiconductor die”.

    PNG
    media_image7.png
    322
    652
    media_image7.png
    Greyscale

The prior art of Do discloses in Fig. 2D, shown above, that an electronic device which routes electrical signals and has integrated circuits therein can be a “semiconductor die”, col. 5, lines 14-24, “The interposer 120 may comprise any of a variety of characteristics, non-limiting examples of which are presented herein. For example, the interposer 120 may comprise a silicon or other semiconductor die (e.g., with or without active semiconductor devices formed thereon). For example, the interposer 120 may comprise a semiconductor die with signal routing traces on one or more surfaces and/or through the interposer. The interposer 120 may also, for example, comprise a silicon interposer, a glass interposer, a printed circuit board interposer, etc.”

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the substrate itself is a “a second semiconductor die” as disclosed by Do as the second semiconductor die for Chen in order to utilize a component which is more compatible with the surrounding semiconductor chips in terms of thermal coefficient of expansion characteristics, for the routing capability and to include further integrated circuits which can add functionality to the overall package. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,163,856) in view of Do et al. (US 10,867,956) in view of Kwon (US 2016/0118326).

Regarding claim 9, Chen discloses the structure as claimed in claim 1, however Chen does not disclose, 
“further comprising a redistribution circuit structure disposed over the second semiconductor die, the second encapsulation portion and the conductive pillar, 
wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillar”.


    PNG
    media_image8.png
    474
    444
    media_image8.png
    Greyscale

Kwon  discloses in Fig. 9, provided above, 
a redistribution circuit structure (horizontal portion of 52 / 44) disposed over the second semiconductor die (analogous chip 30, ¶ 0047), the second encapsulation portion (42, ¶ 0048) and the conductive pillar (vertical portion of 5 only within 42), 
wherein the second semiconductor die (30) is electrically connected to the first semiconductor die (10, ¶ 0048) through the redistribution circuit structure (horizontal portion of 52 / 44) and the conductive pillar (vertical portion of 5 only within 42).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “further comprising a redistribution circuit structure disposed over the second semiconductor die, the second encapsulation portion and the conductive pillar, wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillar” as disclosed by Kwon as the means to connect internal chips in the package for Chen in order to allow communication between to separate components within the package to add functionality to the overall package. G. TSM: Teaching, Suggestion, Motivation Test.


Claims 10, 11, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,163,856) in view of Nam et al. (US 8,674,494) in view of Kwon (US 2016/0118326).

Regarding claim 10, the prior art of Chen discloses in Figs. 1-11, and primarily Fig. 11 (provided above), a structure (arrangement shown in Fig. 11), comprising:

a first semiconductor die (right most 200, “integrated circuit dies 200”, col. 3, line 3);

a die (left most 200, “integrated circuit dies 200”, col. 3, line 3);

a conductive pillar (right most 600, col. 7, lines 30-40) disposed on and electrically connected to the first semiconductor die (600 connects to the right most 200);

a second substrate (300) disposed over the die and covering a portion of the first semiconductor die (300 is formed over and covers both 200);

an insulating encapsulant (both 700, col. 6, lines 38-39 and 1000, col. 7, lines 20-25) encapsulating the first semiconductor die (700 encapsulates the right most 200), the second substrate (1000 encapsulates 300), the die (700 encapsulates left most 200) and the conductive pillar (1000 encapsulates right most 600), 

wherein the conductive pillar are spaced apart from the second substrate (right most 600 are spaced apart from 300) by a first encapsulation portion of the insulating encapsulant (region of 1000 between 300 and right most 600), and 

a top surface of the first encapsulation portion is substantially level with a top surface of the second semiconductor die and top surfaces of the conductive pillar (top surface of 700 shares coplanarity with the top surfaces of 300 and right most 600).

First, Chen does not disclose wherein the die is a “dummy die”.

    PNG
    media_image9.png
    567
    810
    media_image9.png
    Greyscale

Nam discloses in Fig. 1, shown above, wherein the support element used to support subsequent upper chip arrangement, is a die that is used as a support / dummy die, see col. 5, lines 5-10, “The supporting plate 50 may be a dummy chip having a constitution similar to that of to the first semiconductor chip 7”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the lower support die is a “dummy die” as disclosed by Nam as the dummy die for Chen in order to utilize a component which is more compatible with the surrounding semiconductor chips in terms of thermal coefficient of expansion characteristics, and can be used for it’s thickness to support upper chip arrangements. G. TSM: Teaching, Suggestion, Motivation Test.

Second, Chen does not disclose,
“a redistribution circuit structure disposed over the second semiconductor die, the insulating encapsulant and the conductive pillar, 
wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillar”.

    PNG
    media_image8.png
    474
    444
    media_image8.png
    Greyscale

Kwon  discloses in Fig. 9, provided above, 
a redistribution circuit structure (horizontal portion of 52 / 44) disposed over the second semiconductor die (analogous chip 30, ¶ 0047), the insulating encapsulant (42, ¶ 0048) and the conductive pillar (vertical portion of 5 only within 42), 
wherein the second semiconductor die (30) is electrically connected to the first semiconductor die (10, ¶ 0048) through the redistribution circuit structure (horizontal portion of 52 / 44) and the conductive pillar (vertical portion of 5 only within 42).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “a redistribution circuit structure disposed over the second semiconductor die, the insulating encapsulant and the conductive pillar, wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillar” as disclosed by Kwon as the means to connect internal chips in the package for Chen in order to allow communication between to separate components within the package to add functionality to the overall package. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 11, Chen discloses the structure as claimed in claim 10, and Chen discloses in Fig. 11,
wherein the dummy die (as set forth in the rejection of claim 10, analogous left most 200 of Chen’s Fig. 11) is spaced apart from the first semiconductor die (right most 200) by a second encapsulation portion of the insulating encapsulant (portion of 700 between the two 200),

an interface between the first encapsulation portion and the second encapsulation portion (interface between upper surface of 700 and lower surface of 1000),

the interface is substantially level with a top surface of the dummy die and a top surface of the first semiconductor die (said interface is coplanar with the upper surfaces of both 200).

Regarding claim 12, Chen discloses the structure as claimed in claim 10, wherein the dummy die and the first semiconductor die are substantially identical in coefficient of thermal expansion (CTE) (Chen discloses where 200 are both semiconductor chips, thus the semiconductor material both have the same CTE, also Nam discloses in col. 5, lines 5-10, “The supporting plate 50 may be a dummy chip having a constitution similar to that of to the first semiconductor chip 7”).  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claim 13, Chen discloses the structure as claimed in claim 10, wherein the dummy die and the second semiconductor die are substantially identical in thickness (Chen shows where both 200 are shown to have the same thickness in Fig. 11).

Regarding claim 15, Chen discloses the structure as claimed in claim 10, and Chen does not disclose in Fig. 11, “wherein the first semiconductor die comprises a first dielectric layer and conductive vias embedded in the first dielectric layer, a portion of the first dielectric layer is covered by the second semiconductor die, and the portion of the first dielectric layer covered by the second semiconductor die is free of conductive vias”.

    PNG
    media_image10.png
    463
    734
    media_image10.png
    Greyscale

Kwon does however discloses in Figs. 2-9, Fig. 9 provided above, wherein the first semiconductor die (right most 10) comprises a first dielectric layer (14, ¶ 0043) and conductive vias (16, the “first device pads 16” are effectively vias as they penetrate fully through passivation 14, ¶ 0043) embedded in the first dielectric layer (16 in 14), a portion of the first dielectric layer is covered by the second semiconductor die (left most portion of right most 10’s dielectric 14 is covered by upper chip 30), and the portion of the first dielectric layer covered by the second semiconductor die is free of conductive vias (no 16 are between 30 and upper surface of 14/10).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the first semiconductor die comprises a first dielectric layer and conductive vias embedded in the first dielectric layer, a portion of the first dielectric layer is covered by the second semiconductor die, and the portion of the first dielectric layer covered by the second semiconductor die is free of conductive vias” as disclosed by Kwon as the means to connect internal chips in the package for Chen in order to provide electrical connection to the lower chip through a side via to the upper second semiconductor chip. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 16, Chen discloses the structure as claimed in claim 10, and Chen discloses in Fig. 11, 
wherein the first semiconductor die (right most 200) and the dummy die (dummy issue addressed in the rejection of claim 10, analogous element in Chen is the left most 200) are embedded in the first encapsulation portion (700), and the second semiconductor die (analogous 300) and the conductive pillars (right most 600) are embedded in a second encapsulation portion of the insulating encapsulant (300 and right most 300 are embedded in 1000).

Regarding claim 17, Chen discloses the structure as claimed in claim 16, and Chen discloses in Fig. 11, wherein an interface is between the first encapsulation portion and the second encapsulation portion (the interface is interpreted to be the meeting point between 700 and 1000), the interface is substantially level with a top surface of the dummy die and a top surface of the first semiconductor die (noted interface is coplanar with the upper surfaces of both 200).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,163,856) in view of Do et al. (US 10,867,956) in view of Kwon (US 2016/0118326).

Regarding claim 2, Chen et al. disclose the structure as claimed in claim 1, Chen does not disclose, 
“wherein the support structure comprises a semiconductor substrate and a dielectric layer disposed on the semiconductor substrate, a top surface of the dielectric layer is substantially level with the top surface of the first encapsulation portion and the top surface of the first semiconductor die”.

    PNG
    media_image11.png
    371
    733
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    468
    739
    media_image12.png
    Greyscale

Kwon discloses in Figs. 2, 3, 8, and 9, wherein the support structure (left most chip “first semiconductor chips 10”, ¶ 0043) comprises a semiconductor substrate (“Each of the first semiconductor chips 10 may include a first device substrate 12”, ¶ 0043) and a dielectric layer (“Each of the semiconductor chips may include … a first passivation layer 14”, ¶ 0043) disposed on the semiconductor substrate (14 on 12), a top surface of the dielectric layer (14) is substantially level with the top surface of the first encapsulation portion (14 outer and upper surface as can be seen in Fig. 9 is coplanar with the upper surface of 20) and the top surface of the first semiconductor die (14 outer and upper surface as can be seen in Fig. 9 is coplanar with the upper surface of right most “first semiconductor chips 10”, ¶ 0043).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the support structure comprises a semiconductor substrate and a dielectric layer disposed on the semiconductor substrate, a top surface of the dielectric layer is substantially level with the top surface of the first encapsulation portion and the top surface of the first semiconductor die” as disclosed by Kwon as the means to protect and passivate the support chip in the package for Chen for the purpose of protecting the support structure during fabrication and in particular, to match the thickness with the laterally adjacent semiconductor device chip so that subsequently deposited layers are planar. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,163,856) in view of Do et al. (US 10,867,956) in view of Do et al. (US 9,000,586).

Regarding claim 4, Chen et al. disclose the structure as claimed in claim 1, however Chen does not disclose, “further comprising an adhesion layer, wherein the second semiconductor die is adhered with top surface of the support structure and the first semiconductor die through the adhesion layer”.

    PNG
    media_image13.png
    409
    787
    media_image13.png
    Greyscale


Do ‘586 discloses in Fig. 1, shown above, further comprising an adhesion layer (“underfill 130”, col. 5, lines 22-34, “The underfill 130 may, for example, improve physical/mechanical coupling between the interposer 110 and the semiconductor die 120. In addition, the underfill 130 may prevent the interposer 110 and the semiconductor die 120 from being separated from each other by a stress due to, for example, a difference in the respective coefficients of thermal expansion between the interposer 110 and the semiconductor die 120.”).  Then once the underfill is combined into the system of Chen in Fig. 11, the limitation of “wherein the second semiconductor die is adhered with top surface of the support structure and the first semiconductor die through the adhesion layer”, would be satisfied since the underfill of Do ‘586 would provide adhesion characteristics as described above in the arrangement of Fig. 11 where “second semiconductor die” (300) would be “adhered” to the surface it is disposed upon, which in part would be the two chips (200) which represent and are analogous to the top surfaces of the “support structure and the first semiconductor die”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “further comprising an adhesion layer, wherein the second semiconductor die is adhered with top surface of the support structure and the first semiconductor die through the adhesion layer” as disclosed by Kwon as the means to improve physical/mechanical coupling between the second semiconductor chip and the lower support chip and first semiconductor chip in the package for Chen for the purpose of prevent separation that could result from stress induced by thermal expansion events which would adversely effect the electrical connections overtime. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,163,856) in view of Nam et al. (US 8,674,494) in view of Kwon (US 2016/0118326) in view of Do et al. (US 9,000,586).

Regarding claim 14, Chen et al. disclose the structure as claimed in claim 10, however Chen does not disclose, “further comprising an adhesion layer, wherein the second semiconductor die is adhered with a top surface of the dummy die and a top surface of the first semiconductor die through the adhesion layer”.

    PNG
    media_image13.png
    409
    787
    media_image13.png
    Greyscale


Do ‘586 discloses in Fig. 1, shown above, further comprising an adhesion layer (“underfill 130”, col. 5, lines 22-34, “The underfill 130 may, for example, improve physical/mechanical coupling between the interposer 110 and the semiconductor die 120. In addition, the underfill 130 may prevent the interposer 110 and the semiconductor die 120 from being separated from each other by a stress due to, for example, a difference in the respective coefficients of thermal expansion between the interposer 110 and the semiconductor die 120.”).  Then once the underfill is combined into the system of Chen in Fig. 11, the limitation of “wherein the second semiconductor die is adhered with a top surface of the dummy die and a top surface of the first semiconductor die through the adhesion layer”, would be satisfied since the underfill of Do ‘586 would provide adhesion characteristics as described above in the arrangement of Fig. 11 where “second semiconductor die” (300) would be “adhered” to the surface it is disposed upon, which in part would be the two chips (200) which represent and are analogous to the top surfaces of the “dummy die and the first semiconductor die”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the second semiconductor die is adhered with a top surface of the dummy die and a top surface of the first semiconductor die through the adhesion layer” as disclosed by Do ‘586 as the means to improve physical/mechanical coupling between the second semiconductor chip and the dummy die and first semiconductor chip in the package for Chen for the purpose of prevent separation that could result from stress induced by thermal expansion events which would adversely effect the electrical connections overtime. G. TSM: Teaching, Suggestion, Motivation Test.





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 10,658,258. 

Claims 1-5, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9  of U.S. Patent No. 11,201,118.

Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.

 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.

Claim limitations of the instant application
Claim limitations of the ‘258 patent
Claim limitations of the ‘118 patent
Claim 1,
1. A structure, comprising:

A.) a first semiconductor die;

B.) a support structure;

C.) a first encapsulation portion encapsulating the first semiconductor die and the support structure, C1.) wherein a top surface of the first encapsulation portion is substantially level with a top surface of the first semiconductor die and a top surface of the support structure;

D.) a conductive pillar disposed on and electrically connected to the first semiconductor die;

E.) a second semiconductor die disposed over the first semiconductor die, the support structure and the first encapsulation portion; and

F.) a second encapsulation portion encapsulating the second semiconductor die and the conductive pillar, F1.) wherein a top surface of the second encapsulation portion is substantially level with a top surface of the second semiconductor die and top surfaces of the conductive pillar.
Claims 1, 7 and 8
1. A chip package, comprising: 

A.) a first semiconductor die comprising a first dielectric layer and a plurality of conductive vias, the first dielectric layer comprising a first region and a second region, the conductive vias being embedded in the first region of the first dielectric layer; 

D.) a plurality of conductive pillars disposed on and electrically connected to the conductive vias; 

B.) a support structure; 

E.) a second semiconductor die stacked over the support structure and the second region of the first dielectric layer; and 

an insulating encapsulant encapsulating the first semiconductor die, the second semiconductor die, the support structure and the conductive pillars, 

wherein the insulating encapsulant comprises: 

C.) a first encapsulation portion laterally encapsulating the first semiconductor die and the support structure; and 

F.) a second encapsulation portion connected to the first encapsulation portion and laterally encapsulating the second semiconductor die and the conductive pillars, wherein the second semiconductor die is electrically connected to the first semiconductor die through the conductive pillars.

Claim 8. The chip package as claimed in claim 1, C1.) wherein a contact interface is between the first encapsulation portion and the second encapsulation portion, the contact interface is substantially level with a top surface of the support structure and a top surface of the first semiconductor die.

To reach F1.) the limitation of claim 1, “a second encapsulation portion … laterally encapsulating the second semiconductor die and the conductive pillars” combined with the content of claim 7. The chip package as claimed in claim 1, wherein top surfaces of the conductive pillars and a top surface of the second semiconductor die are substantially coplanar. 

Additionally, an attempt to reject instant application’s claim 1 with the ‘258 patent’s claims 10, 16 and 17 ultimately failed, as the chain of claims of claims 10-17, lack the feature of F1.).

10. A chip package, comprising: 

C.) an insulating encapsulant; 

A.) a first semiconductor die embedded in the insulating encapsulant, the first semiconductor die comprising a first dielectric layer and a plurality of conductive vias embedded in the first dielectric layer; 

B.) a dummy die embedded in the insulating encapsulant; a plurality of conductive pillars disposed on the conductive vias and embedded in the insulating encapsulant; 

E.) a second semiconductor die embedded in the insulating encapsulant, the second semiconductor die being stacked over the dummy die and covering a portion of the first dielectric layer, and 

D.) the conductive pillars and the second semiconductor die being spaced apart from each other by a first portion of the insulating encapsulant; and 

a redistribution circuit structure disposed over the second semiconductor die, the insulating encapsulant and the conductive pillars, 

wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillars.

16. The chip package as claimed in claim 11, wherein the insulating encapsulant comprises a first encapsulation portion and a F.) second encapsulation portion connected to the first encapsulation portion, the first semiconductor die and the dummy die are embedded in the first encapsulation portion, and F.) the second semiconductor die and the conductive pillars are embedded in the second encapsulation portion.

17. The chip package as claimed in claim 16, C1.) wherein an interface is between the first encapsulation portion and the second encapsulation portion, the contact interface is substantially level with a top surface of the dummy die and a top surface of the first semiconductor die.



Claims 1, 7 and 8.
1. A structure, comprising: 

A.) a first semiconductor die; 

D.) conductive pillars disposed on and electrically connected to the first semiconductor die; 

B.) a support structure; 

C.) a first encapsulation portion laterally encapsulating the first semiconductor die and the support structure; 

E.) a second semiconductor die stacked over the support structure and the first encapsulation portion, 

wherein the second semiconductor die is electrically connected to the first semiconductor die through the conductive pillars; and 

F.) a second encapsulation portion disposed on the first encapsulation portion and laterally encapsulating the second semiconductor die and the conductive pillars.

Claim 8. The chip package as claimed in claim 1, C1.) wherein an interface is between the first encapsulation portion and the second encapsulation portion, the interface is substantially leveled with a top surface of the support structure and a top surface of the first semiconductor die.

To reach F1.) the limitation of claim 1, “a second encapsulation portion disposed on the first encapsulation portion and laterally encapsulating the second semiconductor die and the conductive pillars” combined with the content of claim 7. The chip package as claimed in claim 1, wherein top surfaces of the conductive pillars are substantially leveled with a top surface of the second semiconductor die. 
Claim 2,
2. The structure as claimed in claim 1, wherein the support structure comprises a semiconductor substrate and a dielectric layer disposed on the semiconductor substrate, a top surface of the dielectric layer is substantially level with the top surface of the first encapsulation portion and the top surface of the first semiconductor die.
2. The chip package as claimed in claim 1, wherein the support structure comprises a semiconductor substrate and a second dielectric layer disposed on the semiconductor substrate.

8. The chip package as claimed in claim 1, wherein a contact interface is between the first encapsulation portion and the second encapsulation portion, the contact interface is substantially level with a top surface of the support structure and a top surface of the first semiconductor die.
2. The structure as claimed in claim 1, wherein the support structure comprises a semiconductor substrate and a dielectric layer disposed on the semiconductor substrate.

8. The structure as claimed in claim 1, wherein an interface is between the first encapsulation portion and the second encapsulation portion, the interface is substantially leveled with a top surface of the support structure and a top surface of the first semiconductor die.
Claim 3,
3. The structure as claimed in claim 1, wherein the support structure and the first semiconductor die are substantially identical in thickness.
3. The chip package as claimed in claim 1, wherein the support structure and the second semiconductor die are substantially identical in thickness.

3. The structure as claimed in claim 1, wherein the support structure and the first semiconductor die are substantially identical in thickness.

Claim 4,
4. The structure as claimed in claim 1 further comprising an adhesion layer, wherein the second semiconductor die is adhered with top surface of the support structure and the first semiconductor die through the adhesion layer.
4. The chip package as claimed in claim 1, wherein the second semiconductor die is adhered with top surfaces of the support structure and the first semiconductor die through an adhesion layer.

4. The structure as claimed in claim 1, wherein the second semiconductor die is adhered with top surfaces of the support structure and the first semiconductor die through an adhesion layer.
Claim 5,
5. The structure as claimed in claim 1, wherein the support structure is laterally spaced apart from the first semiconductor die by the first encapsulation portion.
Claims 1 and 5.

Claim 5. The chip package as claimed in claim 1, wherein the support structure is spaced apart from the first semiconductor die.

Claim 5 in the context of limitation of claim 1, “a first encapsulation portion laterally encapsulating the first semiconductor die and the support structure…”.
5. The structure as claimed in claim 1, wherein the support structure is laterally spaced apart from the first semiconductor die by the first encapsulation portion.
Claim 6,
6. The structure as claimed in claim 1, wherein the conductive pillar is laterally spaced apart from the second semiconductor die by the second encapsulation portion.
N/A

Even though claims 1, 7 and 9 seem to imply this limitation, it is not explicitly stated and unclear if the pillars are laterally spaced, since no claim language states this other than orienting the pillars as being laterally  encapsulated with the second semiconductor die.  The “laterally encapsulated” language is not however “laterally spaced apart”.

The second to last clause of claim 10 does disclose this, but as claim 10, 16, 17 fail to reject claim 1, this is not a rejection with claim 10.
N/A


Claim 7,
7. The structure as claimed in claim 1, wherein outer sidewalls of the first encapsulation portion are substantially aligned with outer sidewalls of the second encapsulation portion.
N/A
6. The structure as claimed in claim 1, wherein sidewalls of the first encapsulation portion are substantially aligned with sidewalls of the second encapsulation portion.

Claim 8,
8. The structure as claimed in claim 1, wherein an interface is between the first encapsulation portion and the second encapsulation portion, the interface is substantially level with a top surface of the support structure and a top surface of the first semiconductor die.
Claim 8.
8. The chip package as claimed in claim 1, wherein a contact interface is between the first encapsulation portion and the second encapsulation portion, the contact interface is substantially level with a top surface of the support structure and a top surface of the first semiconductor die.
8. The structure as claimed in claim 1, wherein an interface is between the first encapsulation portion and the second encapsulation portion, the interface is substantially leveled with a top surface of the support structure and a top surface of the first semiconductor die.


Claim 9,
9. The structure as claimed in claim 1 further comprising a redistribution circuit structure disposed over the second semiconductor die, the second encapsulation portion and the conductive pillar, wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillar.
Claim 9.
9. The chip package as claimed in claim 1, further comprising a redistribution circuit structure disposed over the second semiconductor die, the insulating encapsulant and the conductive pillars, wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillars.
9. The structure as claimed in claim 1 further comprising a redistribution circuit structure disposed over the second semiconductor die, the second encapsulation portion and the conductive pillars, wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillars.
Claim 10,
10. A structure, comprising:

A.) a first semiconductor die;

B.) a dummy die;

C.) a conductive pillar disposed on and electrically connected to the first semiconductor die;

D.) a second semiconductor die disposed over the dummy die and covering a portion of the first semiconductor die;


E.) an insulating encapsulant encapsulating the first semiconductor die, the second semiconductor die, the dummy die and the conductive pillar, 

E1.) wherein the conductive pillar are spaced apart from the second semiconductor die by a first encapsulation portion of the insulating encapsulant, and 

E2.) a top surface of the first encapsulation portion is substantially level with a top surface of the second semiconductor die and top surfaces of the conductive pillar; and

F.) a redistribution circuit structure disposed over the second semiconductor die, the insulating encapsulant and the conductive pillar, 
wherein the second semiconductor die is electrically connected to the first semiconductor die through the redistribution circuit structure and the conductive pillar.

N/A

Claims 10-17 lack the limitation of E2.).  Method claims 18-20 cannot be applied against the structure claims of instant application’s claim 10 and it’s dependent claims. 

Claim 1 does not read on the claim 10 of the instant application after review of the following rejection attempt.
1. A chip package, comprising: 

A.) a first semiconductor die comprising a first dielectric layer and a plurality of conductive vias, the first dielectric layer comprising a first region and a second region, the conductive vias being embedded in the first region of the first dielectric layer; 

C.) a plurality of conductive pillars disposed on and electrically connected to the conductive vias; 

B.) a support structure; [103 needed to make this a dummy die]

D.) a second semiconductor die stacked over the support structure and the second region of the first dielectric layer; and 

E.) an insulating encapsulant encapsulating the first semiconductor die, the second semiconductor die, the support structure and the conductive pillars, 

wherein the insulating encapsulant comprises: 

E.) a first encapsulation portion laterally encapsulating the first semiconductor die and the support structure; and 

G.)  a second encapsulation portion connected to the first encapsulation portion and laterally encapsulating the second semiconductor die and the conductive pillars, wherein the second semiconductor die is electrically connected to the first semiconductor die through the conductive pillars.

Claim 1 of the ‘258 patent lacks the instant application’s, “E2.) a top surface of the first encapsulation portion is substantially level with a top surface of the second semiconductor die and top surfaces of the conductive pillar; and”
N/A

Claim 1 of the ‘118 patent lacks the instant application’s, “E2.) a top surface of the first encapsulation portion is substantially level with a top surface of the second semiconductor die and top surfaces of the conductive pillar; and”

Claims 10-17 of the ‘118 patent lack at least E2.).
Claim 11,
11. The structure as claimed in claim 10, wherein the dummy die is spaced apart from the first semiconductor die by a second encapsulation portion of the insulating encapsulant, an interface between the first encapsulation portion and the second encapsulation portion, the interface is substantially level with a top surface of the dummy die and a top surface of the first semiconductor die.
N/A
N/A
Claim 12,
12. The structure as claimed in claim 10, wherein the dummy die and the first semiconductor die are substantially identical in coefficient of thermal expansion (CTE).

N/A
N/A
Claim 13,
13. The structure as claimed in claim 10, wherein the dummy die and the second semiconductor die are substantially identical in thickness.
N/A
N/A
Claim 14,
14. The structure as claimed in claim 10 further comprising an adhesion layer, wherein the second semiconductor die is adhered with a top surface of the dummy die and a top surface of the first semiconductor die through the adhesion layer.

N/A
N/A
Claim 15,
15. The structure as claimed in claim 10, wherein the first semiconductor die comprises a first dielectric layer and conductive vias embedded in the first dielectric layer, a portion of the first dielectric layer is covered by the second semiconductor die, and the portion of the first dielectric layer covered by the second semiconductor die is free of conductive vias.

N/A
N/A
Claim 16,
16. The structure as claimed in claim 10, wherein the first semiconductor die and the dummy die are embedded in the first encapsulation portion, and the second semiconductor die and the conductive pillars are embedded in a second encapsulation portion of the insulating encapsulant.

N/A
N/A
Claim 17,
17. The structure as claimed in claim 16, wherein an interface is between the first encapsulation portion and the second encapsulation portion, the interface is substantially level with a top surface of the dummy die and a top surface of the first semiconductor die.

N/A
N/A
Claim 18,
18. A method, comprising:

A.) providing a support structure and B.) a first semiconductor die;

C.) encapsulating the support structure and the first semiconductor die with a first encapsulation portion,
C1.) wherein a top surface of the first encapsulation portion is substantially level with a top surface of the first semiconductor die and a top surface of the support structure;

D.) forming a conductive pillar on the first semiconductor die, the conductive pillar being electrically connected to the first semiconductor die;

E.) disposing a second semiconductor die over the support structure and a portion of the first dielectric layer; and

F.) encapsulating the second semiconductor die and the conductive pillars with a second encapsulation portion,

F1.) wherein a top surface of the second encapsulation portion is substantially level with a top surface of the second semiconductor die and a top surface of the conductive pillar.


Claim 18.
18. A method of forming a chip package, comprising: 

A.) providing a support structure and B.) a first semiconductor die over a carrier, 

the first semiconductor die comprising a first dielectric layer and a plurality of conductive vias covered by the first dielectric layer, 

the first dielectric layer comprising a first region and a second region, 

the conductive vias being embedded in the first region of the first dielectric layer;

C.) laterally encapsulating the support structure and the first semiconductor die with a first encapsulation portion; 

D.) forming conductive pillars on the conductive vias; 

E.) stacking a second semiconductor die over the support structure and the second region of the first dielectric layer; and 

F.) laterally encapsulating the second semiconductor die and the conductive pillars with a second encapsulation portion, 

wherein the second semiconductor die is electrically connected to the first semiconductor die through the conductive pillars.

Claims 18-20 of the ‘258 patent lack both limitations of C1.) and F1.) claim 18 of the instant application.
Claims 18-20 of the ‘118 patent lack both limitations of C1.) and F1.) claim 18 of the instant application.
Claim 19,
19. The method as claimed in claim 18, wherein encapsulating the support structure and the first semiconductor die with the first encapsulation portion comprises:

forming a first insulating material on a carrier to cover the support structure and the first semiconductor die; and

partially removing the first insulating material until the top surface of the first encapsulation portion is substantially level with the top surface of the first semiconductor die and the top surface of the support structure.

N/A
N/A
Claim 20,
20. The method as claimed in claim 19, wherein encapsulating the second semiconductor die and the conductive pillars with a second encapsulation portion comprises:

forming a second insulating material on the first encapsulation portion, the support structure and the first semiconductor die; and

partially removing the second insulating material until the top surface of the second encapsulation portion is substantially level with the top surface of the second semiconductor die and the top surface of the conductive pillar.

N/A
N/A




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893